DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.

Status of Claims
Claims 1-2, and 4-7 are presently under consideration and claim 3 remains cancelled.
Applicant’s amendments to the claims filed with the response dated 22 February 2022 have overcome the prior art rejections of record, these rejections are therefore withdrawn.
Upon further search and consideration of applicant’s newly amended claims, new art was uncovered and a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Huang’465 (US 2015/0380465), and further in view of Huang’487 (US 2019/0115487) and in further view of Iwabuchi et al (US 2012/0126356).

Regarding claim 1 Huang’465 discloses a solar cell module, comprising: 
a plurality of photoelectric conversion elements ([0007], [0023], Figs. 2-7 see: serial module of organic solar cell where three cells are depicted in Fig. 2), 
wherein each photoelectric conversion element of the photoelectric conversion elements includes a first electrode ([0023], Figs. 2-7 see: transparent conductive layer 20), an electron transport layer ([0023], Figs. 2-7 see: electron transport layer 30), a hole transport layer ([0023], Figs. 2-7 see: hole transport layer 50), and a second electrode ([0023], Figs. 2-7 see: metal layer 60), 
wherein, for each photoelectric conversion element, the first electrode, the electron transport layer, the hole transport layer, and the second electrode, are formed in a same order on a shared first substrate ([0023], Figs. 2-7 see: serial module of organic solar cells formed on shared substrate 10), and 
wherein, within at least two of the photoelectric conversion elements adjacent to each other, the hole transport layers are in a continuous layer where the hole transport layers are extended to each other and the electron transport layers are in a continuous laver where the electron transport layers are extended to each other ([0023], Figs. 2-7 
Huang’465 does not explicitly disclose each photoelectric conversion element comprising a hole blocking layer, wherein, within at least two of the photoelectric conversion elements adjacent to each other, the hole-blocking layers are not extended to each other.
Huang’465 does not explicitly disclose wherein a sealing member is disposed between the first substrate and a second substrate of the solar cell module, and wherein for each photoelectric conversion element, a void part is formed between the second electrode and the second substrate so that the second electrode and the second substrate are not directly in contact with each other.
Huang’487 discloses a solar cell module where each photoelectric conversion element comprises a hole blocking layer, wherein, within at least two of the photoelectric conversion elements adjacent to each other, the hole-blocking layers are not extended to each other (Huang’487, [0030], Fig. 3 see: carrier-blocking layer 25 which can be a hole-blocking layer, is positioned between a collecting electrode and second carrier conducting layer 24 (electron conducting/transporting layer) in each solar cell).
Huang’487 and Huang’465 are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Huang’465 in view of Huang’487 such that each photoelectric conversion element of Huang’465 comprises a hole blocking 
Modified Huang’465 does not explicitly disclose wherein a sealing member is disposed between the first substrate and a second substrate of the solar cell module, and wherein for each photoelectric conversion element, a void part is formed between the second electrode and the second substrate so that the second electrode and the second substrate are not directly in contact with each other.
Iwabuchi discloses a sealing member is disposed between the first substrate and a second substrate of a photoelectric conversion device module (Iwabuchi, [0080] Fig. 2 see: bonding member 7 (sealing member) disposed between substrate 2 and sealing member 4 (second substrate)), and wherein for each photoelectric conversion element, a void part is formed between the second electrode and the second substrate so that the second electrode and the second substrate are not directly in contact with each other (Iwabuchi, [0233] Fig. 2 see: a sealing space S is provided between sealing member 4 (second substrate) and cathode 32 of the photoelectric device 3 where sealed space S can be filled with a dry gas or vacuumized instead of having heat-radiation member 43). Iwabuchi teaches this sealing arrangement hermetically seals the 
Iwabuchi and Huang’465 are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Huang’465 in view of Iwabuchi such that a sealing member is disposed between the first substrate of Huang’465 and a second substrate of the solar cell module of Huang’465 as taught by Iwabuchi (Iwabuchi, [0080] Fig. 2 see: bonding member 7 (sealing member) disposed between substrate 2 and sealing member 4 (second substrate)), and wherein for each photoelectric conversion element of Huang’465, a void part is formed between the second electrode and the second substrate so that the second electrode and the second substrate are not directly in contact with each other as taught by Iwabuchi (Iwabuchi, [0233] Fig. 2 see: a sealing space S is provided between sealing member 4 (second substrate) and cathode 32 of the photoelectric device 3 where sealed space S can be filled with a dry gas or vacuumized instead of having heat-radiation member 43) as Iwabuchi teaches this sealing arrangement hermetically seals the organic semiconductor layers of the photoelectric device to protect the device from water and air (Iwabuchi, [0003], [0130]).

Regarding claim 2 modified Huang’465 discloses the solar cell module according to claim 1, wherein, within at least two of the photoelectric conversion elements adjacent to each other, the first electrode in one photoelectric conversion element and the second electrode in the other photoelectric conversion element are electrically .  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang’465 (US 2015/0380465), in view of Huang’487 (US 2019/0115487) and in view of Iwabuchi et al (US 2012/0126356) as applied to claims 1-2 above, and in further view of Horiuchi et al (US 2015/0279573).

Regarding claims 4-6 Huang’465 discloses the solar cell module according to claim 1, but does not explicitly wherein the electron transport layer is a porous layer formed of titanium oxide particles, where a photosensitizing compound is adsorbed on surfaces of the titanium oxide particles or wherein the hole transport layer includes a metal complex wherein the metal complex is a trivalent cobalt complex.
Horiuchi teaches a solar cell where the electron transport layer can be provided as a porous layer formed of titanium oxide particles, where a photosensitizing compound as the photoactive layer material is adsorbed on surfaces of the titanium oxide particles (Horiuchi, [0036], [0038], [0054], [0062] Fig.1 see: porous electron transport layer 4 of titanium oxide with a perovskite compound photoactive layer 5). Horiuchi teaches wherein the hole transport layer includes a metal complex wherein the metal complex is a trivalent cobalt complex (Horiuchi, [0065], [0065], [0124], [0144] Fig. 
Horiuchi and Huang’465 are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Huang’465 in view of Horiuchi such that the electron transport layer of Huang’465 is provided as a porous layer formed of titanium oxide particles, where the photoactive layer material is a photosensitizing compound adsorbed on surfaces of the titanium oxide particles as taught by Horiuchi (Horiuchi, [0036], [0038], [0054], [0062] Fig.1 see: porous electron transport layer 4 of titanium oxide with a perovskite compound photoactive layer 5) as such a modification would have amounted to the use of a known electron transport layer material and a known photoactive layer material for their intended use in the known environment of a photoelectric solar cell element to accomplish an entirely expected result. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Huang’465 in view of Horiuchi such that the hole transport layer of Huang’465 includes a metal complex as taught by Horiuchi, wherein the metal complex is a trivalent cobalt complex (Horiuchi, [0065], [0065], [0124], [0144] Fig. 1 see: hole transport layer 6 comprising a trivalent cobalt metal complex) as Horiuchi teaches addition of the trivalent cobalt metal complex to the hole transport layer increases photoelectric conversion efficiency (Horiuchi, [0144]).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang’465 (US 2015/0380465), in view of Huang’487 (US 2019/0115487) and in view of Iwabuchi et al (US 2012/0126356) as applied to claims 1-2 above, and further in view of Lee’522 (US 2016/0118522).

Regarding claim 7 modified Huang’465 discloses the solar cell module of claim 1, and Huang’487 teaches wherein a gap is formed between the hole-blocking layers of the at least two of the photoelectric conversion elements adjacent to each other (Huang’487, [0030], Fig. 3 see: gaps between adjacent hole-blocking layers (carrier-blocking layer 25), and but modified Huang’465 does not explicitly disclose the hole transport layers, as the continuous layer, extends into the gap.
Lee’522 teaches solar cell modules where hole transport layers extend into the gaps of photoelectric conversion elements (Lee’522, [0060], [0036], [0081] Fig. 1 see: second charge transport layer 500 which can be a hole transport layer extending into the gaps between individual solar cells). Lee’522 teaches this structure does not require separate patterning processes allowing simplification of solar cell manufacture (Lee’522, [0087]-[0088], [0099]-[0100]).
Lee’522 and Huang’465 are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Huang’465 in view of Lee’522 such that the hole transport layers of Huang’465, as the continuous layer, extends into the gap as 

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726